Burwell, J :
We consider what his Honor told the jury as equivalent to saying to them, that if they believed what the defendants themselves testified was true, each of them having given the same account of the affair, they should return a verdict of guilty against them. Hence, if putting the construction most favorable to them upon what they testified to, we find that they were guilty of an assault upon the prosecutor Way, they are not entitled to a new trial.
An assault is defined by Judge GastoN in State v. Davis, 1 Ired., 125, to be “ An intentional attempt by violence to do an injury to the person of another.” It is elsewhere said to be “An attempt unlawfully to apply any — the least — actual force to the person of another, directly or indirectly.” 1 Am. *680& Eng. Enc. Law, 779. In the case cited above the learned Judge says that ‘'it is difficult in practice to draw the precise line which separates violence menaced from violence begun to be executed, for until the execution is begun there can be no assault.” And he adds, “ We think, however, that where an unequivocal purpose of violence is accompanied by any act, which, if not stopped or diverted, will be followed by personal injury, the execution of the purpose is then begun, the battery is attempted.” Now, in the case before us, each of the defendants stated that they went to the house of the prosecutor to make or force him to leave his home and accompany them. They had no authority to do this. They purposed by force or fear to compel him to go where the}7 wished. Their intention wa«, they admit, to do this great violence to his person, to thus falsely imprison him. And false imprisonment generally includes an assault and battery, and always, at least, a technical assault. State v. Lunsford, 81 N. C., 528. We.have proof, then, of intended violence to the person of the prosecutor, not from threatening words or gestures, but by their own admission. The intention is unequivocal. Was this unequivocal purpose of violence accompanied by any act, which, if it had not been stopped or diverted, would have been followed by personal injury? If so, according to the high authority cited above, the execution of the purpose was begun, and there was an assault.
We think it very clear from their own statement that the unlawful and most outrageous acts of the defendants would have been followed immediately by personal injury to the prosecutor, in which we, of course, include the enforced subjection of his body through fear or force to the command of the defendants, if their purpose had not been thwarted. The three defendants, accompanied by another, one with a pistol in his right hand, one with a drawn sword, and one with a pistol in his pocket, went to the door of the prosecutor’s house, where he was sitting. All that is needed to make such an *681approach to a man an assault, that it is the beginning of the execution of violence to his person, is to prove that 1bere was a present purpose to commit such violence. That purpose may be proved by the words or gestures of the armed and advancing party; or, if the approach or attack is made in such a manner as to put a reasonable man in fear, and it does put him in fear, that will establish the purpose to commit violence, of the execution of which the act is the beginning. Plere we have no need of the direct attempt or offer to shoot or strike to prove the purpose to commit violence. They admit it, and themselves testify to the commission of acts in the immediate presence of the prosecutor, which could have no other object than the consummation of that purpose. By their own testimony they established the fact that they passed “ the line that separates violence menaced from violence begun to be executed,” and, therefore, they were guilty of an assault. No Error.